Citation Nr: 0733518	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-21 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1978 to 
September 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  During the pendency of this appeal, 
the Board notes that the claims file was transferred to the 
Atlanta, Georgia RO.
 
The Board also notes that the veteran requested a Travel 
Board hearing in conjunction with this current claim.  The 
hearing was scheduled for August 2007 at the Atlanta, Georgia 
RO.  The veteran subsequently cancelled his request for this 
hearing, and made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The average puretone hearing loss on the authorized 
audiological evaluation in April 2005 was 23 decibels in the 
right ear and 34 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 100 percent in the left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.




CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran in this case was originally 
granted service connection in a rating decision dated 
December 2003.  The RO evaluated the veteran's hearing loss 
disability as a non-compensable disability, effective October 
1, 2003.  In this case, the veteran contends that the RO 
should have rated his hearing loss disability higher than was 
initially done.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone threshold average alone where, because of 
language difficulties, inconsistent speech discrimination 
scores, etc., the examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, or when indicated under 38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
hearing loss disability.  The veteran's hearing loss 
disability has not significantly changed throughout the 
appeals process and a uniform evaluation is warranted in this 
case.  The Board notes that the veteran participated in the 
Benefits Delivery at Discharge Program (BDD) in June 2003 
prior to discharge from service.  The veteran was afforded a 
VA separation hearing examination as part of this program.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
40
LEFT
10
10
0
25
60

The average puretone hearing loss at that time was 18 
decibels in the right ear and 24 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 96 percent in the left 
ear.  The treating audiologist noted that the veteran's 
speech recognition was "excellent."

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the June 2003 VA BDD 
examination correspond to category I, and the scores for the 
left ear correspond to category I.  The intersection point 
for these categories under Table VII shows that the hearing 
loss does not exceed the levels contemplated for the 
currently assigned non-compensable rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86, is not shown.  

The Board also notes that the veteran underwent a second VA 
hearing examination in April 2005.  At that time, the veteran 
indicated that he had in-service unprotected noise exposure 
from communications equipment and weapons fire.  The veteran 
also reported moderate, constant bilateral tinnitus.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
40
LEFT
15
15
15
35
70

The average puretone hearing loss at that time was 23 
decibels in the right ear and 34 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 100 percent in the left 
ear.

The examiner noted that the puretone audiometry results 
indicated mild to moderate bilateral sensorineural hearing 
loss, and that the finding of bilateral hearing loss and 
tinnitus was consistent with the noise-induced hearing loss 
indicated by the veteran's history.   

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the April 2005 VA examination 
correspond to category I, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
non-compensable rating.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86, is not shown.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for bilateral hearing loss are not met.

The Board notes that additional post-service treatment 
records are associated with the claims file.  These records, 
however, are not relevant to the current claim, and deal with 
the veteran's treatment for depression and anxiety.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As noted above, 
the veteran participated in the BDD program.  As such, he 
submitted his claim prior to his discharge from service.  The 
Board also notes that a letter from the RO dated August 2003 
informed the veteran of the type of evidence needed to 
substantiate his claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claims, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for hearing 
loss, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess at 491.  Thus, VA's duty to notify has been 
satisfied.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA separation 
examination as a result of his participation in the BDD 
program, as well as a second VA examination in April 2005. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


